03/02/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0132


                                        DA 20-0132                   FILED
 BRYCE EVERETT PETERSON,                                             w 0 2 2021
                                                                           Greenvvood
                                                                    BowenSupreme Court
                                                                  Clerk of    Montana
              Petitioner and Appellant,                              State of



       v.                                                          ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


       Appellant has filed a motion for a motion for a 60-day extension of Time to file his
reply brief in the referenced matter.
      IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
May 3, 2021, within which to file his reply brief.
       No further extensions will be granted.
       DATED this I —day of March,2021.
                                                 For the Court,




                                                              Chief Justice